              Case 1:19-cv-03276 Document 1 Filed 10/31/19 Page 1 of 5



                               UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLUMBIA

                                                      )
 UNITED STATES OF AMERICA,                            )
                                                      )
                 Plaintiff,                           )
                                                      )
         v.                                           )
                                                           Civil Action No. 19-3276
                                                      )
 ONE MILLION ONE HUNDRED AND ONE                      )
 THOUSAND FOUR HUNDRED FIFTY                          )
 FOUR DOLLARS AND THIRTY ONE                          )
 CENTS ($1,101,454.31) IN UNITED                      )
 STATES FUNDS,                                        )
                                                      )
                 Defendant.


                   VERIFIED COMPLAINT FOR FORFEITURE IN REM

        COMES NOW, the plaintiff United States of America, by and through the United States

Attorney for the District of Columbia, to bring this verified complaint for forfeiture in a civil

action in rem against the defendant property, which is $1,101,454.31 in United States funds,

which law enforcement seized on or about November 20, 2014. In further support of its cause,

plaintiff states as follows:

                      NATURE OF THE ACTION AND DEFENDANT IN REM

        1.      This is a civil action in rem for the forfeiture of the defendant property to the use

and benefit of the plaintiff, the government of the United States of America. Pursuant to 21

U.S.C. § 881(a)(6), property is subject to forfeiture to the United States if it is “moneys,

negotiable instruments, securities, or other things of value furnished or intended to be furnished

by any person in exchange for a controlled substance, . . . proceeds traceable to such an

exchange, and all moneys, negotiable instruments, and securities used or intended to be used to




                                                  1
              Case 1:19-cv-03276 Document 1 Filed 10/31/19 Page 2 of 5



facilitate” any violation of Title II of Pub. L. 91-513, commonly called the Controlled

Substances Act, as amended, codified at 21 U.S.C. § 801, et seq.

        2.      The defendant property is $1,101,454.31 in United States funds. The defendant

property is in the custody of the United States Marshal’s Service.

                                  JURISDICTION AND VENUE

        3.      This Court has original jurisdiction of this civil action by virtue of 28 U.S.C. §

1345, because it has been commenced by the United States, and by virtue of 28 U.S.C. §

1355(a), because it is an action for the recovery and enforcement of a forfeiture under an Act of

Congress. Venue is proper in this District by virtue of 28 U.S.C. § 1355(b)(1), because this is a

forfeiture action or proceeding brought in the district court for the district in which any of the

acts or omissions giving rise to the forfeiture occurred, and by virtue of 28 U.S.C. § 1395,

because a civil proceeding for the forfeiture of property may be prosecuted in the district in

which the property is found. The defendant property is now, and during the pendency of this

action will be, in the jurisdiction of this Court.

        4.      This civil action in rem for forfeiture is governed by 21 U.S.C § 881, 18 U.S.C.

§ 983, the Federal Rules of Civil Procedure, and the Supplemental Rules for Admiralty Or

Maritime Claims And Asset Forfeiture Actions, particularly Rule G.

                                     STATEMENT OF FACTS

        5.      In 2010, a high-level drug trafficker became a target of a Drug Enforcement

Administration (“DEA”) investigation into narcotics trafficking from Colombia to the United

States. A grand jury sitting in the District of Columbia issued an indictment in 2011 charging the

trafficker with conspiracy to manufacture and distribute more than five kilograms of cocaine for

importation into the United States. The Indictment contained a forfeiture allegation.




                                                     2
             Case 1:19-cv-03276 Document 1 Filed 10/31/19 Page 3 of 5



       6.      The trafficker agreed to plead guilty and cooperate with the United States as a

Confidential Source (“CS”). Under the terms of the plea agreement, the CS was to forfeit to the

United States any payments received as a result of illegal activities because any such property

would be subject to forfeiture as proceeds of illegal conduct. That is, the CS agreed to forfeit any

payments he or she received as a result of drug trafficking after the date of the plea agreement.

       7.      In 2014, the DEA began an investigation into Emilio Enrique Martinez and the

Martinez Drug Trafficking Organization (“DTO”). The Martinez DTO was believed to be

trafficking multi-kilogram shipments of cocaine from South America to the United States and

Europe, and was laundering drug trafficking proceeds and paying for additional cocaine

shipments using bank accounts.

       8.      During the course of the cooperation, the CS informed the DEA that the Martinez

DTO owed the CS a pre-existing substantial debt for multiple shipments of narcotics. The CS

agreed to provide the Martinez DTO with a DEA undercover bank account number and routing

information to which the Martinez DTO could wire the money meant to repay the CS.

       9.      After the CS gave the Martinez DTO the account and routing numbers, the

Martinez DTO made three payments into the DEA undercover account in the District of

Columbia totaling $1,101,454.31 as follows:

                        Date                                 Amount
                  September 23, 2014                       $758,604.31
                   October 7, 2014                          $10,000.00
                   October 20, 2014                        $332,850.00

       10.     DEA agents seized $1,101,454.31 from the undercover bank account on or about

November 20, 2014. The funds are now in the custody of the United States Marshal’s Service in

Washington, DC.




                                                 3
              Case 1:19-cv-03276 Document 1 Filed 10/31/19 Page 4 of 5



                                           COUNT ONE

       11.     The factual statements made in paragraphs 1 through 10 are re-alleged and

incorporated by reference herein.

       12.     The defendant property is money, negotiable instruments, securities, and a thing

of value furnished or intended to be furnished by a person in exchange for a controlled

substance, proceeds traceable to such an exchange, or moneys, negotiable instruments, or

securities used or intended to be used to facilitate a violation of 21 U.S.C. § 801, et seq.

       13.     As such, the defendant property constituting $1,101,454.31 is subject to forfeiture

to the United States pursuant to 21 U.S.C. § 881(a)(6).

       WHEREFORE, the plaintiff respectfully requests that, as to the above-referenced

defendant property, due process and a warrant of arrest in rem issue according to law; that,

pursuant to law, notice be provided to all interested parties to appear and show cause why the

forfeiture should not be decreed and the defendant property be condemned as forfeited to the

United States of America; and for such other and further relief as this Court may deem just,

necessary and proper.


                                              Respectfully submitted,

                                              JESSIE K. LIU
                                              United States Attorney


                                              _/s/Arvind K. Lal__________________________
                                              Arvind Lal, D.C. Bar No. 389496
                                              Assistant United States Attorney
                                              Stephanie Williamson, D.C. Bar No. 1044027
                                              Special Assistant United States Attorney
                                              555 4th Street, N.W.
                                              Washington, D.C. 20530
                                              (202) 252-7688; Arvind.Lal@usdoj.gov
                                              (202) 252-7785; Stephanie.Williamson2@usdoj.gov



                                                  4
             Case 1:19-cv-03276 Document 1 Filed 10/31/19 Page 5 of 5




                                        VERIFICATION

I, Richard Kevin Schreiber, a Special Agent with the Drug Enforcement Administration, declare

under penalty of perjury, pursuant to 28 U.S.C. § 1746, that the foregoing Verified Complaint for

Forfeiture In Rem is based upon reports and information known to me and/or furnished to me by

other law enforcement agents and that everything represented herein is true and correct to the best

of my knowledge and belief.

Executed on this 31st day of October, 2019.


                                                                   /s/
                                                     Richard K. Schreiber
                                                     Special Agent
                                                     Drug Enforcement Administration




                                                 5
                          Case 1:19-cv-03276 Document 1-1 Filed 10/31/19 Page 1 of 2
                                                               CIVIL COVER SHEET
JS-44 (Rev. 5/12 DC)
I. (a) PLAINTIFFS                                                                DEFENDANTS
United States of America                                                        ONE MILLION ONE HUNDRED AND ONE THOUSAND
                                                                                FOUR HUNDRED FIFTY FOUR DOLLARS AND THIRTY
                                                                                ONE CENTS ($1,101,454.31) IN UNITED STATES FUNDS,

(b) COUNTY OF RESIDENCE OF FIRST LISTED PLAINTIFF _____________________            COUNTY OF RESIDENCE OF FIRST LISTED DEFENDANT _____________________
                  (EXCEPT IN U.S. PLAINTIFF CASES)                                                  (IN U.S. PLAINTIFF CASES ONLY)
                                                                                       NOTE: IN LAND CONDEMNATION CASES, USE THE LOCATION OF THE TRACT OF LAND INVOLVED

(c) ATTORNEYS (FIRM NAME, ADDRESS, AND TELEPHONE NUMBER)                         ATTORNEYS (IF KNOWN)

Arvind K. Lal, Assistant U.S. Attorney                                         Unknown
U.S. Attorney's Office for the District of Columbia
555 Fourth Street, N.W.
Washington, D.C. 20530
II. BASIS OF JURISDICTION                                          III. CITIZENSHIP OF PRINCIPAL PARTIES (PLACE AN x IN ONE BOX FOR
    (PLACE AN x IN ONE BOX ONLY)                                   PLAINTIFF AND ONE BOX FOR DEFENDANT) FOR DIVERSITY CASES ONLY!
                                                                                          PTF    DFT                                                        PTF           DFT
o    1 U.S. Government       o   3 Federal Question
       Plaintiff                  (U.S. Government Not a Party)    Citizen of this State        o1 o1                Incorporated or Principal Place        o4 o4
                                                                                                                     of Business in This State
o    2 U.S. Government       o   4 Diversity                       Citizen of Another State     o2 o2                Incorporated and Principal             o5 o5
       Defendant                   (Indicate Citizenship of
                                                                                                                     Place of Business in This State
                                   Parties in item III)            Citizen or Subject of a
                                                                   Foreign Country
                                                                                                o3 o3                Foreign Nation                         o6 o6
                                              IV. CASE ASSIGNMENT AND NATURE OF SUIT
             (Place an X in one category, A-N, that best represents your Cause of Action and one in a corresponding Nature of Suit)
o    A. Antitrust        o   B. Personal Injury/                       o     C. Administrative Agency                         o     D. Temporary Restraining
                                Malpractice                                     Review                                                 Order/Preliminary
     410 Antirust                                                                                                                      Injunction
                             310 Airplane                                    151 Medicare Act
                             315 Airplane Product Liability                                                                   Any nature of suit from any category
                             320 Assault, Libel & Slander              Social Security
                                                                                                                              may be selected for this category of case
                                                                            861 HIA (1395ff)
                             330 Federal Employers Liability                                                                  assignment.
                                                                            862 Black Lung (923)
                             340 Marine
                                                                            863 DIWC/DIWW (405(g))                            *(If Antitrust, then A governs)*
                             345 Marine Product Liability
                                                                            864 SSID Title XVI
                             350 Motor Vehicle
                                                                            865 RSI (405(g))
                             355 Motor Vehicle Product Liability
                                                                       Other Statutes
                             360 Other Personal Injury
                                                                            891 Agricultural Acts
                             362 Medical Malpractice
                                                                            893 Environmental Matters
                             365 Product Liability
                                                                            890 Other Statutory Actions (If
                             367 Health Care/Pharmaceutical
                                                                                Administrative Agency is
                                 Personal Injury Product Liability
                                                                                Involved)
                             368 Asbestos Product Liability


o    E. General Civil (Other)                                 OR             o     F. Pro Se General Civil
Real Property                         Bankruptcy                                   Forfeiture/Penalty
     210 Land Condemnation                422 Appeal 27 USC 158                         625 Drug Related Seizure of                   480 Consumer Credit
     220 Foreclosure                      423 Withdrawal 28 USC 157                         Property 21 USC 881                       490 Cable/Satellite TV
     230 Rent, Lease & Ejectment                                                        690 Other                                     850 Securities/Commodities/
     240 Torts to Land                Prisoner Petitions                                                                                  Exchange
     245 Tort Product Liability            535 Death Penalty                                                                          896 Arbitration
     290 All Other Real Property           540 Mandamus & Other                    Other Statutes                                     899 Administrative Procedure
                                           550 Civil Rights                            375 False Claims Act                               Act/Review or Appeal of
Personal Property                          555 Prison Conditions                       400 State Reapportionment                          Agency Decision
    370 Other Fraud                        560 Civil Detainee – Conditions             430 Banks & Banking                            950 Constitutionality of State
    371 Truth in Lending                       of Confinement                          450 Commerce/ICC                                   Statutes
    380 Other Personal Property                                                            Rates/etc.                                 890 Other Statutory Actions
         Damage                       Property Rights                                  460 Deportation                                    (if not administrative agency
    385 Property Damage                   820 Copyrights                               462 Naturalization                                 review or Privacy Act)
         Product Liability                830 Patent                                       Application
                                          840 Trademark                                465 Other Immigration
                                                                                           Actions
                                      Federal Tax Suits                                470 Racketeer Influenced
                                          870 Taxes (US plaintiff or
                                                                                           & Corrupt Organization
                                               defendant)
                                          871 IRS-Third Party 26 USC 7609
                             Case 1:19-cv-03276 Document 1-1 Filed 10/31/19 Page 2 of 2
o    G. Habeas Corpus/                      o      H. Employment                           o     I. FOIA/Privacy Act                    o     J. Student Loan
        2255                                       Discrimination
     530 Habeas Corpus – General                   442 Civil Rights – Employment                 895 Freedom of Information Act               152 Recovery of Defaulted
     510 Motion/Vacate Sentence                        (criteria: race, gender/sex,              890 Other Statutory Actions                      Student Loan
     463 Habeas Corpus – Alien                         national origin,                              (if Privacy Act)                             (excluding veterans)
         Detainee                                      discrimination, disability, age,
                                                       religion, retaliation)

                                            *(If pro se, select this deck)*                 *(If pro se, select this deck)*

o    K. Labor/ERISA                         o      L. Other Civil Rights                   o     M. Contract                            o     N. Three-Judge
        (non-employment)                              (non-employment)                                                                        Court
                                                                                                 110 Insurance
     710 Fair Labor Standards Act                  441 Voting (if not Voting Rights              120 Marine                                   441 Civil Rights – Voting
     720 Labor/Mgmt. Relations                         Act)                                      130 Miller Act                                   (if Voting Rights Act)
     740 Labor Railway Act                         443 Housing/Accommodations                    140 Negotiable Instrument
     751 Family and Medical                        440 Other Civil Rights                        150 Recovery of Overpayment
         Leave Act                                 445 Americans w/Disabilities –                    & Enforcement of
     790 Other Labor Litigation                        Employment                                    Judgment
     791 Empl. Ret. Inc. Security Act              446 Americans w/Disabilities –                153 Recovery of Overpayment
                                                       Other                                         of Veteran’s Benefits
                                                   448 Education                                 160 Stockholder’s Suits
                                                                                                 190 Other Contracts
                                                                                                 195 Contract Product Liability
                                                                                                 196 Franchise


V. ORIGIN
o 1 Original         o 2 Remand           o 3 Remanded from o 4 Reinstated or o 5 Transferred from o 6 Multi-district o 7 Appeal to
      Proceeding           from State            Appellate Court              Reopened             another district              Litigation             District Judge
                           Court                                                                   (specify)                                            from Mag. Judge


VI. CAUSE OF ACTION (CITE THE U.S. CIVIL STATUTE UNDER WHICH YOU ARE FILING AND WRITE A BRIEF STATEMENT OF CAUSE.)
21 U.S.C. § 881(a)(6), 18 U.S.C. § 983, and 28 U.S.C. § 1395

VII. REQUESTED IN                         CHECK IF THIS IS A CLASS             DEMAND $                                       Check YES only if demanded in complaint
     COMPLAINT                            ACTION UNDER F.R.C.P. 23
                                                                                   JURY DEMAND:                               YES               NO      ✘
VIII. RELATED CASE(S)
      IF ANY
                                          (See instruction)
                                                                               YES    ✘                NO                     If yes, please complete related case form


           10/31/2019
DATE: _________________________                                                                      /s/Arvind K. Lal
                                               SIGNATURE OF ATTORNEY OF RECORD _________________________________________________________


                                              INSTRUCTIONS FOR COMPLETING CIVIL COVER SHEET JS-44
                                                            Authority for Civil Cover Sheet

      The JS-44 civil cover sheet and the information contained herein neither replaces nor supplements the filings and services of pleadings or other papers as required
by law, except as provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the
Clerk of Court for the purpose of initiating the civil docket sheet. Consequently, a civil cover sheet is submitted to the Clerk of Court for each civil complaint filed.
Listed below are tips for completing the civil cover sheet. These tips coincide with the Roman Numerals on the cover sheet.

           I.         COUNTY OF RESIDENCE OF FIRST LISTED PLAINTIFF/DEFENDANT (b) County of residence: Use 11001 to indicate plaintiff if resident
                      of Washington, DC, 88888 if plaintiff is resident of United States but not Washington, DC, and 99999 if plaintiff is outside the United States.

           III.       CITIZENSHIP OF PRINCIPAL PARTIES: This section is completed only if diversity of citizenship was selected as the Basis of Jurisdiction
                      under Section II.

           IV.        CASE ASSIGNMENT AND NATURE OF SUIT: The assignment of a judge to your case will depend on the category you select that best
                      represents the primary cause of action found in your complaint. You may select only one category. You must also select one corresponding
                      nature of suit found under the category of the case.

           VI.        CAUSE OF ACTION: Cite the U.S. Civil Statute under which you are filing and write a brief statement of the primary cause.

           VIII.      RELATED CASE(S), IF ANY: If you indicated that there is a related case, you must complete a related case form, which may be obtained from
                      the Clerk’s Office.

           Because of the need for accurate and complete information, you should endure the accuracy of the information provided prior to signing the form.
            Case 1:19-cv-03276 Document 1-2 Filed 10/31/19 Page 1 of 2



                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA,               )
c/o United States Attorney’s Office     )                 Civil Action No. 19-3276
555 Fourth St., N.W.                    )
Washington, D.C. 20530                  )
                                        )
                         Plaintiff,     )
                                        )
              v.                        )
                                        )
ONE MILLION ONE HUNDRED AND ONE )
THOUSAND FOUR HUNDRED FIFTY FOUR )
DOLLARS AND THIRTY ONE CENTS            )
($1,101,454.31) IN UNITED STATES FUNDS, )
                                        )
                         Defendant.     )
                                    )



                            WARRANT FOR ARREST IN REM

TO: THE UNITED STATES MARSHAL=S SERVICE AND/OR ANY OTHER DULY
AUTHORIZED LAW ENFORCEMENT OFFICER:

        WHEREAS a Verified Complaint for Forfeiture In Rem has been filed in the United
States District Court for the District of Columbia, on the 31st day of October 2019, alleging that
the defendant property is subject to seizure and forfeiture to the United States pursuant to 21
U.S.C. § 881(a)(6) and 28 U.S.C. § 1395,




                                                 1
           Case 1:19-cv-03276 Document 1-2 Filed 10/31/19 Page 2 of 2



        YOU ARE, THEREFORE, HEREBY COMMANDED to serve the defendant property,
thus bringing, within the jurisdiction of the Court, the said defendant property, more fully
described as:

ONE MILLION ONE HUNDRED AND ONE THOUSAND FOUR HUNDRED FIFTY
FOUR DOLLARS AND THIRTY ONE CENTS ($1,101,454.31) IN UNITED STATES
FUNDS,

Dated: October ____, 2019
                                           ___________________________
                                           Clerk of the Court


                                    By:    ___________________________
                                           Deputy Clerk




                                              2
                        Case 1:19-cv-03276 Document  1-3 Filed 10/31/19 Page 1 of 1
                                              &/(5.=62)),&(                                                         &2
                                                  81,7('67$7(6',675,&7&2857                                      5HY
                                                  )257+(',675,&72)&2/80%,$

                                127,&(2)'(6,*1$7,212)5(/$7('&,9,/&$6(63(1',1*
                                     ,17+,625$1<27+(581,7('67$7(6&2857

                                                                                                                      19-3276
                                                                                                    &LYLO$FWLRQ1RBBBBBBBBBB
                                                                                                     7REHVXSSOLHGE\WKH&OHUN

127,&(723$57,(6

          3XUVXDQWWR5XOH E  \RXDUHUHTXLUHGWRSUHSDUHDQGVXEPLWWKLVIRUPDWWKHWLPHRIILOLQJDQ\FLYLODFWLRQZKLFKLV
UHODWHGWRDQ\SHQGLQJFDVHVRUZKLFKLQYROYHVWKHVDPHSDUWLHVDQGUHODWHVWRWKHVDPHVXEMHFWPDWWHURIDQ\GLVPLVVHGUHODWHGFDVHV
7KLVIRUPPXVWEHSUHSDUHGLQVXIILFLHQWTXDQWLW\WRSURYLGHRQHFRS\IRUWKH&OHUN=VUHFRUGVRQHFRS\IRU WKH -XGJH WR ZKRP WKH
FDVHVLVDVVLJQHGDQGRQHFRS\IRUHDFKGHIHQGDQWVRWKDW\RXPXVWSUHSDUHFRSLHVIRUDRQHGHIHQGDQWFDVHFRSLHVIRUD WZR
GHIHQGDQWFDVHHWF

127,&(72'()(1'$17

        5XOH E  RIWKLV&RXUWUHTXLUHVWKDW\RXVHUYHXSRQWKHSODLQWLIIDQGILOHZLWK\RXUILUVWUHVSRQVLYHSOHDGLQJRUPRWLRQ
DQ\REMHFWLRQ\RXKDYHWRWKHUHODWHGFDVHGHVLJQDWLRQ

127,&(72$//&2816(/

          5XOH E  RIWKLV&RXUWUHTXLUHVWKDWDVVRRQDVDQDWWRUQH\IRUDSDUW\EHFRPHVDZDUHRIWKHH[LVWHQFHRIDUHODWHGFDVH
RUFDVHVVXFKDWWRUQH\VKDOOLPPHGLDWHO\QRWLI\LQZULWLQJWKH-XGJHVRQZKRVHFDOHQGDUVWKHFDVHVDSSHDUDQGVKDOOVHUYHVXFKQRWLFH
RQFRXQVHOIRUDOORWKHUSDUWLHV
                                                            BBBBBBBBBBBBBBB

7KHSODLQWLIIGHIHQGDQWRUFRXQVHOPXVWFRPSOHWHWKHIROORZLQJ

,       5(/$7,216+,32)1(:&$6(723(1',1*5(/$7('&$6( 6 

         $QHZFDVHLVGHHPHGUHODWHGWRDFDVHSHQGLQJLQWKLVRUDQRWKHU86&RXUWLIWKHQHZFDVH>&KHFNDSSURSULDWHER[ H=V
         EHORZ@

                       D        UHODWHVWRFRPPRQSURSHUW\

                ✘      E        LQYROYHVFRPPRQLVVXHVRIIDFW

                ✘      F        JURZVRXWRIWKHVDPHHYHQWRUWUDQVDFWLRQ

                       G        LQYROYHVWKHYDOLGLW\RULQIULQJHPHQWRIWKHVDPHSDWHQW

                       H        LVILOHGE\WKHVDPHSURVHOLWLJDQW

       5(/$7,216+,32)1(:&$6(72',60,66('5(/$7('&$6( (6

         $QHZFDVHLVGHHPHGUHODWHGWRDFDVHGLVPLVVHGZLWKRUZLWKRXWSUHMXGLFHLQWKLVRUDQ\RWKHU86&RXUWLIWKHQHZFDVH
         LQYROYHVWKHVDPHSDUWLHVDQGVDPHVXEMHFWPDWWHU

         &KHFNER[LIQHZFDVHLVUHODWHGWRDGLVPLVVHGFDVH

       1$0(7+(81,7('67$7(6&2857,1:+,&+7+(5(/$7('&$6(,6),/(' ,)27+(57+$17+,6
         &2857 
          United States District Court for the District of Columbia (11-cr-00301 (RMC))

       &$37,21$1'&$6(180%(52)5(/$7('&$6( (=6 ,)025(5220,61(('3/($6(86(27+(56,'(
          United States of America                                  Gerson Alvarez-Duenas a/k/a "Kiko"
                                                             Y                                              &$1R

          10/31/2019                                  V$UYLQG./DO
         '$7(                                  6LJQDWXUHRI3ODLQWLII'HIHQGDQW RUFRXQVHO
